DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received November 8, 2022.  Claims 1-11, and 14 are cancelled claims.  Claims 12, 15, 16, and 19 were amended. Claims 12, 13, and 15-20 are pending.
Claims 15 to 18 are rejoined.
The objection to claims 2, 3, and 9 set forth in the September 15, 2022 office action is withdrawn due to the cancellation of the claims.
The rejection of claims 1 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Tamao et al. (US 2003/0152800 A1) is withdrawn due to the amendment received November 8, 2022.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Proń et al., Organic Letters, Vol. 12, No. 19, (2010), pages 4236-4239 is withdrawn due to the amendment received November 8, 2022.
The rejection of claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by CN 107652189 A is withdrawn due to the amendment received November 8, 2022.
The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over CN 107652189 A is withdrawn due to the amendment received November 8, 2022.


Claim Objections
Claim 20 is objected to because of the following informalities:  
It is suggested that the preamble of claim 20 be changed from “The OLED” to “The organic light emitting diode (OLED)” for consistency with claim 19, upon which claim 20 depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  (Note that dependent claims are included within the rejection(s) based upon their respective dependence upon a rejected claim.)
Claim 16 recites the limitation "the fluorescence emission of the test sample” in third to fourth lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the measured fluorescence emission of the test sample” in the fourth line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the fluorescence emission of a control sample” in fourth to fifth lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the fluorescence emission of the compound of claim 1” in the eighth and ninth lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 refers to claim 1 in two occurrences rendering claim 16 indefinite, because claim 1 is a cancelled claim.  Clarification and/or correction are required.
Claim 17 recites the limitation "the temperature” in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the sheer force” in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the oxidation state” in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the isotropic hydrostatic pressure” in the fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 12, 13, 15, 19, and 20 are allowed (note the minor informality objection to claim 20 described above).  The prior art fails to teach or to render obvious the specific derivatives, method of making the derivatives, or a device comprising the derivatives as respectively set forth in claims 12, 13, 15, 19 and 20.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786